DETAILED ACTION
This action is in response to the remarks received on March 9, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LINDEE et al. (US 7,159,372).
In reference to claims 1, 2, 4, 5, 8, 9 and 11-14, LINDEE discloses a paper interleaver comprising: a baseplate 101 supporting at least one hopper 93 with an open bottom 97; a guide plate 137 (a, b) supporting the at least one hopper and mounting bracket 107; a tear pin/blade release device 95; a reciprocating shuttle plate 41 under the hopper, the shuttle plate 41 having at least one suction port connected to a vacuum hose 63; an infeed conveyor 15; the mounting bracket 107 having lightening holes through which fingers 143 (see diagram below) extend such that the fingers are supported by the mounting bracket 107, a servomotor 200 driving the mounting bracket 107 to move the fingers (together) between a retracted position (figure 5) below a hopper 93 and an extended position (figure 6) away from a hopper 93; each finger having a rigid finger tip (end) supporting vacuum opening 105, a switch signaling start and stop of the suction applied to the vacuum opening 105 (column 8 lines 40-47); lightening holes in the mounting bracket 107.  Each finger 143 moves according to its individual shape due to its flexible configuration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LINDEE et al. (USPN 7,159,372) in view of MEYERS (USPN 4,781,318).
Regarding claim 7, LINDEE et al. discloses at least one hopper as stated in claim 1, but does not definitively disclose a paper pusher.  MEYERS teaches a system comprising at least one hopper releasing one sheet 66’ at a time to a shuttle device 64’, wherein the hopper 62’ includes a paper pusher 88’.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the hopper of LINDEE et al. to include a paper pusher since column 5 lines 15-17 of MEYERS states such a modification assists in advancing the paper(s) within the hopper towards an opening for the purpose of effectively supplying a single sheet of paper to a shuttle device.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over LINDEE et al. (USPN 7,159,372) in view of PRYOR et al. (US 2012/0073249).
With respect to claims 15-18, LINDEE et al. discloses an interleaver having an inbound interleaver conveyor 107 including a (toothed) belt 230 and an outbound interleaver conveyor 165; wherein the interleaver is communication with a computer 68 for the purpose of synchronizing the feed of sheets from the interleaver; and a cabinet (figure 5) housing a servomotor 200 and the belt 230.  LINDEE et al. does not disclose a laser head assembly as claimed.  PRYOR et al. teaches an interleaver system for supplying a single sheet to a product former, the system including a laser head assembly in communication with a computer (paragraph 73).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the interleaver of LINDEE et al. to include a laser head assembly since paragraph 73 of PRYOR et al. states such a modification provides an optical sensor configured to monitors the position of sheet material for the purpose of effectively controlling the feed of the sheet material.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LINDEE et al. (USPN 7,159,372) in view of SANDBERG et al. (USPN 7,591,644).
In reference to claim 19, LINDEE et al. discloses a system including a patty molding machine upstream of a cuber, but does not disclose the details of the cuber as claimed.  SANDBERG et al. teaches a system including a molding machine 20 comprising a rotary former 101 that supplies patties to a plate assembly and conveyor of a cuber.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the molding machine of LINDEE et al. to include a rotary former since SANDBERG et al. has shown such a modification to be a known means for supplying molded patties to a cuber for the purpose of automated manufacturing of patties.

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is drawn to the disclosure of a conveyor as required in claim 1.  Specifically, Applicant argues that element 15 of LINDEE, which is identified as the infeed conveyor of claim 1, is merely a mold plate and cannot be interpreted as a conveyor.  While a plate alone may not be a conveyor, in the context of LINDEE, mold plate 15 is connected to plate drive bars for movement of the mold plate along a predetermined path for the purpose of transferring patties from mold cover 17 to top plate 191.  Considering a conveyor is simple structure that transports something, and claim 1 fails to provide any additional structure to limit that definition beyond the art understood definition, Examiner maintains the position that element 15 is accurately identified as a conveyor as claimed.

    PNG
    media_image1.png
    498
    527
    media_image1.png
    Greyscale

DIAGRAM I

With respect to claim 1, Applicant further maintains the argument against the disclosure by LINDEE fails of a baseplate “attached to at least one hopper”.   Again, as shown above (DIAGRAM I), figure 9 of LINDEE illustrates element 101 as a (base) plate that forms a part of the apparatus frame base which supports hopper 93.  It is unclear to Applicant whether Applicant is arguing against the structure of element 101 as a baseplate or against the structure 93 as a hopper, as no elaboration was made towards either on page 6 of the remarks filed on October 10, 2022
It appears that applicant has cancelled claim 3 and added the limitations of formerly pending claim 3 to that of claim 2 in an attempt to overcome the disclosure of LINDEE.  However, like claim 2, claim 3 was rejected in view of LINDEE in the previous office action.  Applicant (again) fails to articulate what negates elements 143 from structurally being defined as fingers.  Examiner has understood fingers to be a projecting piece2, which is found to be consistent with Applicants specification considering no special definition was provided by Applicant.  As shown in figure 7 of LINDEE, all five finger elements 143 project from a mount plate 107 to effect simultaneous movement (i.e. all fingers move together) of the finger element 143 for the purpose of transferring sheets 83 from below hopper 93 to the shuttle 41 positioned below the hopper 93.  The movement of the fingers between retracted positions (i.e. picking up sheets from hopper) and extended (i.e. positioning sheets from hopper onto shuttle 41) are also illustrated in figures 6-7 of LINDEE.  Column 7 lines 17-24 of LINDEE speak to the vacuum/suction flowing through openings in ends of the fingers as claimed.

    PNG
    media_image2.png
    499
    640
    media_image2.png
    Greyscale

DIAGRAM II

With respect to claim 4, Applicant repeats the previous argument that there are no “lightening” holes that reduce the weight of the plate (107) on which the fingers 143 are mounted.  While LINDEE does not speak specifically of the weight of the plate being lightened by holes, LINDEE (nonetheless) discloses holes in plate 107 through the fingers 143 extend (see DIAGRAM II above).   The fact that applicant has recognized an advantage (i.e. weight reduction) which would flow naturally from the configuration (i.e. holes in plate) of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.3   Removal of material (i.e. creating holes) will inherently lead to a reduction in weight (i.e. lightening) of said material.
Regarding claim 8, Applicant argues that LINDEE does not teach the paper stored in the hopper(s) 93 to including a releasing device of a tear4 pin design.  Again, Applicant fails to articulate what negates the structure of element(s) 95 on the open bottom 97 of hopper(s) 93 from begin defined as a tear pin.  Essentially, Applicant’s arguments fail to explain how the claimed invention is structurally distinguished from the element of LINDEE that is found to meet the limitations of a pin (as required in claims).  Considering the thin elongated (pin) structure of element 95 and the function of the element 95 to separate (tear) a sheet away from the stack of sheets in the hopper(s) 93, Examiner maintains the position that LINDEE anticipates Applicant’s invention as claimed.
In reference to claim 11, as stated in the rejection above, column 8 lines 40-51 of LINDEE disclose a switch that provides a signal to control suctioning of the shuttle 41 as claimed.


    PNG
    media_image3.png
    787
    743
    media_image3.png
    Greyscale

DIAGRAM III
With respect to the rejection of claims 15-18, Applicant first argues that LINDEE does not disclose an inbound conveyor.  Claim 15 depends from claim 1, such that Examiner identifies element 107 as the inbound conveyor for the sheets and element 165 as an outbound conveyor of the sheets.  As illustrated in figures 5-6 of LINDEE, conveyor element 107 conveys sheet(s) 83 from the hopper(s) 93 to shuttle 41; wherein the (inbound) conveyor 107 comprises a drive belt 230 as stated in column 7 line 60- column 8 line 9 of LINDEE.  
LINDEE is silent to the disclosure of a laser head assembly as claimed.  Regarding the motivation to combine the laser head assembly teaching of PRYOR et al. with that of LINDEE, Examiner would like to first not that both LINDEE and PRYOR et al. are drawn to a sheet interleaver apparatus.  Paragraphs 72-75 of PRYOR et al. teach the knowledge in the art to provide a laser head assembly configured to send a laser beam from one side of a sheet conveyor assembly to another for the purpose of monitoring the feed of  a sheet material within the interleaver apparatus.  Column 3 lines 22-39 of LINDEE also expresses a desire to precisely control the positioning of the sheet material of the sheet interleaver apparatus, therein providing the motivation to modify the apparatus of LINDEE et to include a laser head assembly as taught by PRYOR et al. as a part of the sheet conveyor of LINDEE.
In reference to claim 19, Applicant argues that LINDEE fails to disclose a rotary former nor is there any rationale provided in the rejection above to include a rotary former as claimed.  It is unclear to Examiner what specifically finds to be in error within the motivation for modification provided in the rejection above.
Thus, Examiner maintains the rejection of Applicant’s claimed invention as presented in the rejections above and as supported by the responses to arguments herein.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

November 22, 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 LINDEE-Column 5 lines 43-57
        2 https://www.merriam-webster.com/dictionary/finger
        3 See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
        4 https://www.merriam-webster.com/dictionary/tear